Order entered November 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01329-CR
                                      No. 05-12-01336-CR

                     LAKENDRICK DUMANDRE HAYDEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-62407-R, F11-61298-R

                                            ORDER
       The Court REINSTATES the appeal.

       On August 20, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel J. Daniel

Oliphant; and (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is his

workload.

       We note that appellant’s brie was originally due March 27, 2013, and Mr. Oliphant has

previously been granted a thirty-day extension of time to file his brief. Moreover, the appeal was

abated for two and one-half months awaiting the trial court’s findings regarding appellant’s brief.
Accordingly, we DO NOT ADOPT the finding that appellant requires an additional sixty days

from October 30, 2013 to file appellant’s brief.

       We ORDER appellant to file his brief by DECEMBER 16, 2013. No further extensions

will be granted. If appellant’s brief is not filed by the date specified, we will order J. Daniel

Oliphant removed as appellant’s counsel and will order the trial court to appoint a new attorney

to represent appellant in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; J. Daniel Oliphant; and to

the Dallas County District Attorney’s Office.


                                                    /s/    DAVID EVANS
                                                           JUSTICE